Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,063,057 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4, 6-7, 9, 11-16, 18-20 and 22-25 are allowed.
The following is an examiner' s statement of reasons for allowance:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy vertical semiconductor pattern extending substantially in the first direction to penetrate the one of the electrode pad regions and extending into the substrate; a dummy data storage pattern between the dummy vertical semiconductor pattern and the substrate; and a contact pattern extending from a bottom portion of the dummy vertical semiconductor pattern, penetrating a portion of the dummy data storage pattern, and extending into the substrate. Claims 2-4, 6-7, 9, 11-13 are included likewise as they depend from claim 1.
With respect to claim 14, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy vertical semiconductor pattern penetrating one of the electrode pad 
With respect to claim 23, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a dummy data storage pattern between the dummy vertical semiconductor pattern and the substrate; and a contact pattern extending from a bottom portion of the dummy vertical semiconductor pattern and penetrating a portion of the dummy data storage pattern to electrically connect to the substrate. Claims 24-25 are included likewise as they depend from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 7, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813